Title: Thomas Jefferson to William Thornton, 27 July 1816
From: Jefferson, Thomas
To: Thornton, William


          
            Dear Sir
            Monticello July 27. 16
          
          Your favor of the 20th is recieved, and I take up my pen merely to assure you I had not mentioned the return of the paintings from any hurry to recieve them, but merely to make known a safe occasion of sending them if done with. I thank you for the offer to place a copy of one of them here in oil; but Stewart’s original takes as much room on the walls as the thing is worth. with respect to the merit of Otis’s painting I am not qualified to say any thing: for this is a case where the precept of ‘Know thyself’ does not apply. the ladies from the studies study of their looking glasses may be good judges of their own faces; but  we see ours only under a mask of soap-suds and the scrapings of the razor. Accept always the assurance of my great esteem & respect
          Th: Jefferson
        